Citation Nr: 0915990	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to December 
2002.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In his September 2004 notice of disagreement the Veteran 
limited the issues on appeal to service connection for 
headaches, a right ankle disorder, a low back disorder and 
hearing loss.  38 C.F.R. §§ 20.200, 20.201 (2008).  

The Veteran withdrew the issue of entitlement to service 
connection for hearing loss in March 2009.  38 C.F.R. 
§ 20.204 (2008).  

The issues of service connection for headaches and a low back 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service treatment records do not include any complaints, 
treatment or diagnosis of any symptoms or disorders of the 
right ankle.  

2.  The claims folder does not include any current diagnosis 
of a right ankle disorder.  


CONCLUSION OF LAW

A right ankle disorder was not incurred or aggravated in 
active military service; and the service incurrence of a 
right ankle disorder may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The Veteran filed his claim in May 2004.  The RO sent the 
Veteran a letter in June 2004.  The letter explained what 
evidence was needed from the Veteran, what the evidence must 
show to support his claim, and explained what evidence VA 
would seek to provide.  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
May 2008 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
Veteran's service treatment records and VA records were 
obtained.  The Veteran has not identified any other treatment 
records of relevant evidence.  38 U.S.C.A. § 5103A.  In 
addition, the Veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in March 2009.  The Veteran 
was not afforded a VA examination as there were no records of 
any complaints of a right ankle disorder found in the service 
treatment records and there is no current diagnosis of any 
right ankle disorder.  38 C.F.R. § 3.159 (2008).  As such, 
the Board finds there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection for a Right Ankle Disorder

Service treatment records do not include any right ankle 
complaints.  There are complaints to the left ankle, but none 
to the right.  Similarly, VA outpatient treatment records do 
not include any complaints or treatment for the right ankle.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence in the claims folder does not include any 
current diagnosis of a right ankle disorder.  At his hearing 
in March 2009, the Veteran stated he received his medical 
treatment at VA.  A review his VA outpatient treatment 
records reveals no mention of the right ankle.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

In the absence of a current diagnosis of a right ankle 
disorder, service connection is not warranted.  


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

Service treatment records reflect complaints of a headache 
and low back pain.  Post service treatment records show 
similar complaints.  VA should afford the Veteran an 
examination to definitively determine whether any current 
disability is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him since his separation from the service 
for headaches and low back pain.  With 
any necessary authorization from the 
Veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran which have not 
been previously secured.

2.  The Veteran should be afforded a VA 
neurology examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is specifically asked to review 
April 1998 service treatment records 
indicating the Veteran had a mild 
headache after he was involved in a motor 
vehicle accident in service.  The 
examiner is asked to give his opinion as 
to whether the Veteran's current headache 
complaints are at least as likely as not 
(50 percent probability) related to 
service, including as due to the motor 
vehicle accident in April 1998.  The 
examiner is asked to explain the 
reasoning for any conclusion offered.  

3.  The Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
review August through October 1998 
service treatment records which include 
diagnoses of mechanical low back pain and 
chronic low back pain.  The examiner is 
asked to diagnose any current low back 
disorder.  For each disorder currently 
diagnosed, the examiner is asked to 
address whether it is at least as likely 
as not (50 percent probability) that the 
current low back disorder began in 
service.  A rationale for the opinion 
offered should be given.  

4.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


